Robinson, J.
(concurring specially). The plaintiff brings this action to recover damages against the defendant by reason of its alleged negligence and failure to construct and keep in proper condition a circular switch joining the two lines of street railway on which the plaintiff was employed as a conductor. It is said that by reason of some defect in the circular switching, or by reason of plaintiff running the car too fast, it ran off the track and he was injured.
The action is based on chap. 203, Laws 1907, — the Fellow-Servant *465Act. Its title is: “An Act Relating to the Liability of Common Carriers to Their Employees.” It provides:
“Sec. 1. Every common carrier shall be liable to any of its employees . . . for all damages which may result from the negligence of any of its officers, agents or employees, or by reason of any defect or insufficiency due to its negligence in its cars, engines, appliances, machinery, track, roadbed, ways or works.
“See. 2. In all actions . . . against any common carrier to recover damages for personal injuries to an employee, . . . the fact that the employee may have been guilty of contributory negligence shall not bar a recovery, where his contributory negligence was slight and that of the employer was gross in comparison, but the damages shall be diminished by the jury in proportion to the amount of negligence attributable to such employee. All questions of negligence and contributory negligence shall be for the jury.”
Clearly the case involved the question of negligence and contributory negligence, which by the plain words of the statute was for the jury, and not for the court. Judgment reversed.
*440Note. — Laws abrogating the fellow-servant rule as applied to railroads are-generally upheld by the courts upon the theory that, the employment of railroading-being especially hazardous, the legislatures are justified in passing laws affecting it which, will apply to railroads only, and such laws will not be deemed unconstitutional as denying -to railroads equal protection of the laws, as will be seen by an examination of the notes in 12 L.R.A.(N.S.) 1040 and 47 L.R.A.(N.S.) 84, on validity of statutes abrogating fellow-servant rule. But it is generally-held, as will be seen by the cases collated in a note in 17 L.R.A.(N.S.) 117, that such statutes do not apply to street railways for the reason that the-hazards and dangers incident to the operation of ordinary steam or commercial railroads' are not present in the operation of street railways and that it was. these hazards from which the legislature intended to protect employees. The case of Peterson v. Fargo-Mooriiead Street R. Co. is to be reconciled with this rule by the fact that the statute in North Dakota applies to common carriers generally and not specifically to railroads.